Citation Nr: 1140706	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for flat feet.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 40 percent for muscle and joint pains consistent with fibromyalgia with insomnia, depression, and irritable bowel syndrome.

4.  Entitlement to a rating in excess of 40 percent for lumbar strain.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to August 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions in February 2009 and April 2009 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation or the separate adjudication of different elements or theories of a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc); see also Rice, 22 Vet. App. at 455, n. 7.  In this case, the Board finds the RO's separate adjudication of the TDIU rating theory was proper due to the complex nature of the medical disorders involved.  

The Board also notes that the Veteran has raised claims for entitlement to service connection for chronic fatigue syndrome and for an acquired psychiatric disorder secondary to a service-connected disability and that he has requested that a service connection claim for posttraumatic stress disorder be reopened.  A review of the record shows the RO notified the Veteran in correspondence dated in June 2010, August 2010, and November 2010 that it was working on these claims.  As these claims have not been fully developed and adjudicated by the agency of original jurisdiction (AOJ) and TDIU is a rating theory that may only apply to service-connected disabilities, they are not inextricably intertwined with the claims presently on appeal.  

The record shows that in correspondence received by the RO in September 2009 the Veteran requested information as to the status of his prior request that a service connection claim for asthma be reopened.  The Board notes that the RO denied reopening the service connection claim for asthma in April 2009, but that the Veteran has not expressed disagreement with that specific determination.  There is no indication, however, of any response to the Veteran's September 2009 request.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appealed claims of entitlement to service connection for flat feet and degenerative disc disease, entitlement to a rating in excess of 40 percent for muscle and joint pains consistent with fibromyalgia with insomnia, depression, and irritable bowel syndrome, entitlement to a rating in excess of 40 percent for lumbar strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision the RO denied entitlement to service connection for flat feet.

2.  Evidence added to the record since the August 2006 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence for entitlement to service connection for flat feet was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a November 2008 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his reopen his service connection claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's November 2008 letter.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, an August 2006 rating decision denied entitlement to service connection for flat feet.  The RO found that there was no evidence of "treatment for, or complaint of, any chronic flat foot condition" and that "treatment reports do not show complaints" for flat feet.  The Veteran did not appeal and the decision became final.  

The evidence of record includes service treatment records apparently of record at the time of the August 2006 rating decision which show that a May 1988 enlistment examination noted mild, asymptomatic, pes planus.  A September 1991 note shows the Veteran reported a two year history of pain in the feet and that he had worn shoe inserts for one month with no real improvement.  The examiner noted symptomatic pes planus since May 1991.  An October 1991 physical therapy report noted a diagnosis of plantar fasciitis.  The Veteran's June 1992 separation examination report noted the Veteran's pes planus was "NCD" (not considered disqualifying).  On VA examination in August 2006 the Veteran complained of occasional pain including in the feet.  The examiner provided diagnoses of degenerative lumbar spine disease and fibromyalgia, but no specific foot disability.  In support of his request to reopen the Veteran asserted, in essence, that his preexisting pes planus was permanently aggravated by service.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for flat feet is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The Veteran's statement that his preexisting pes planus was permanently aggravated by service was not previously considered in the August 2006 rating decision.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for flat feet; to this extent the appeal is granted.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his remaining claims.  The Board finds, however, that these claims involve medical disorders of a complex nature with possible overlapping symptomatology.  The available record also includes conflicting medical opinion as to the etiology and/or manifestation of neurological symptoms related to spine disease and psychiatric symptoms related to fibromyalgia.  In addition, it is unclear if all VA and non-VA treatment records pertinent to the issues on appeal have been obtained and associated with the claims file.  Significantly, the Board notes that the available record does not indicate pertinent records have been adequately identified or provided by the Veteran as to his disability retirement from the police department, from his private medical provider Dr. Schultz, from a private (unnamed) chiropractor from whom he received regular treatment, and from J. R. Moneypenny, Ph.D.  It is also significant to note that the treatment records demonstrating the basis for a diagnosis of degenerative disc disease by Dr. Johnson in 2005 and the records associated with a motor vehicle accident in May 2004 are not included in the record.  Therefore, additional development as to these remaining issues is required prior to appellate review.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  He should be specifically requested to identify or provide records associated (1) with his disability retirement from the police department, (2) with treatment from his private medical provider Dr. Schultz, (3) with treatment from the private chiropractor from whom he has received regular treatment, (4) with treatment from J. R. Moneypenny, Ph.D., (5) with treatment associated with a 2005 diagnosis of degenerative disc disease by Dr. Johnson, and (6) with treatment associated with a motor vehicle accident in May 2004.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

2.  Thereafter, the Veteran should be provided an appropriate VA examination for opinions (a) as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has degenerative disc disease as a result of active service or a service-connected back disability and (b) as to the current nature of his service-connected fibromyalgia and lumbar strain disabilities.  The examiner should be instructed to summarize the pertinent service and post-service evidence of record and to address the extent to which the Veteran's service-connected disabilities individually or in association with each other have resulted in occupational impairment to include whether substantially gainful employment is prevented as a result of these disabilities.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and should not consider nonservice-connected disabilities or the Veteran's age.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a preexisting pes planus or flat foot disorder was aggravated beyond the normal progress of the disorder during active service.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the claims remaining  on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


